ICJ_142_InterimAccord1995_MKD_GRC_2011-12-05_JUD_01_ME_04_FR.txt.                      720




                     Opinion dissidente de M. le juge ad hoc Roucounas



                        Aperçu historique — Nécessité de la détermination du nom par négociation et
                     commun accord — L’objet et le but de l’accord intérimaire — Désaccord avec la
                     Cour concernant sa compétence pour régler ce différend — L’article 5 et
                     l’obligation de négocier de bonne foi — Admission au sein des organisations
                     internationales : l’OTAN constitue un cas particulier — L’article 11 : ne pas
                     s’opposer si l’autre Partie s’acquitte de ses obligations découlant de l’article 5, qui
                     précède l’article 11 — La portée des obligations assumées par les Parties — La
                     « Pratique de l’organisation », les violations de la résolution 817 et de l’accord
                     intérimaire et les protestations du défendeur — Le bon voisinage — Les droits et
                     obligations à l’égard des tiers selon l’article 22 — L’invocation à titre subsidiaire
                     de l’exceptio non adimpleti contractus — Les contre‑mesures.


                                                    table des matières

                                                                                                Paragraphes

                     Introduction : aperçu historique                                                  1-6
                          I.	Parvenir à la détermination du nom par la négociation et
                             d’un commun accord, ou maintenir la « divergence » au
                             prix de la frustration, de l’insécurité et de la confusion               7-11
                       II. L’objet et le but de l’accord intérimaire                                 12-16
                      III. La Cour n’a pas compétence pour régler ce différend                       17-24
                      IV. L’article 5 et l’obligation de négocier de bonne foi                       25-35
                          V. Admission au sein des organisations internationales :
                             l’OTAN est par sa nature même un cas particulier                        36-40
                      VI. L’article 11 : ne pas s’opposer si l’autre Partie s’acquitte
                          de ses obligations découlant de l’article 5, qui précède
                          l’article 11                                                               41-52
                     VII. La portée des obligations assumées par les Parties                            53
                     VIII. La « pratique de l’organisation », les violations de la réso‑
                           lution 817 et de l’accord intérimaire et les protestations
                           du défendeur                                                              54-58
                      IX. Le bon voisinage                                                           59-60
                       X. Les droits et obligations à l’égard des tiers selon l’ar­
                          ticle 22                                                                   61-65

                     80




5 CIJ1026.indb 156                                                                                             20/06/13 08:42

                     721 	 application d’accord intérimaire (op. diss. roucounas)

                      XI. L’invocation, à titre subsidiaire, de l’exceptio non adim-
                          pleti contractus66-67

                     XII. Les contre‑mesures                                                68-75

                                                           *
                       A mon regret, j’ai voté contre les points 1 et 2 du dispositif de l’arrêt et
                     ce, pour les raisons exposées ci‑après.


                                         Introduction : aperçu historique

                        1. Les deux Parties reconnaissent que l’accord intérimaire du 13 sep‑
                     tembre 1995 est un traité international qui produit son plein effet juri‑
                     dique. Il n’en reste pas moins que cet accord présente certaines curiosités
                     importantes. Tout d’abord, on peut se demander s’il existe dans l’histoire
                     des relations internationales contemporaines d’autres traités dans lesquels
                     les Etats parties ne sont pas nommément désignés. Le texte est signé
                     par deux personnalités respectivement pour la « première Partie » et la
                     « seconde Partie », et dont il faut déduire qu’elles représentent la Grèce et
                     l’ex‑République yougoslave de Macédoine (ERYM). A la question de
                     savoir pourquoi le traité est conclu entre Etats anonymes, la réponse est
                     que cette curieuse uniformité dans la désignation des Parties tient à la
                     « divergence » sur le nom de la « seconde Partie ». Cette divergence est
                     omniprésente en l’espèce, et autour d’elle gravitent d’autres actions du
                     demandeur et réactions du défendeur.
                        2. L’accord intérimaire a été conclu dans le tumulte des crises balka‑
                     niques des années 1990 et des événements qui ont marqué l’Europe à cette
                     époque. Cependant, chacun sait que la « question macédonienne », qui a
                     caractérisé la rivalité entre la Grèce, la Serbie et la Bulgarie, remonte aux
                     dernières décennies du XIXe siècle, et notamment aux années 1880,
                     lorsque les revendications des populations de cette région à l’égard de
                     l’Empire ottoman (dont la Macédoine faisait partie) furent à l’origine de
                     luttes armées, non seulement contre l’occupant turc, mais aussi entre les
                     populations locales. Depuis lors, la Macédoine n’a échappé à aucun des
                     conflits et crises régionaux ou mondiaux, subissant deux guerres balka‑
                     niques (1912‑1913) et deux guerres mondiales (1914‑1918 et 1939‑1945).
                     Dans le traité de Bucarest du 10 août 1913, qui mit fin à la deuxième
                     guerre balkanique, était reconnue la souveraineté de la Grèce sur un ter‑
                     ritoire de la Macédoine qui comprend la plus grande partie de la Macé‑
                     doine historique et constitue, depuis cette époque, une région de la Grèce.
                     A la suite de la dissolution de l’Empire austro‑hongrois, le traité de
                     Saint‑Germain‑en‑Laye de 1919 créa le Royaume des Serbes, Croates et
                     Slovènes (sans mention des Macédoniens), royaume qui, en 1923, prit le
                     nom de Yougoslavie. Après la fin de la seconde guerre mondiale (1945),
                     la Yougoslavie orienta sa politique vers l’incorporation de la Macédoine

                     81




5 CIJ1026.indb 158                                                                                    20/06/13 08:42

                     722 	 application d’accord intérimaire (op. diss. roucounas)

                     grecque et de la Macédoine bulgare, et apporta une aide substantielle aux
                     rebelles durant la guerre civile grecque (1946‑1949). A la conférence de
                     paix de Paris (1947), la Yougoslavie revendiqua l’annexion de provinces
                     du nord de la Grèce. Les mouvements rebelles que celle‑ci affronta à sa
                     frontière nord pendant la guerre civile menèrent à la création, en 1946, de
                     la première commission d’enquête des Nations Unies.
                        3. La Macédoine grecque, qui s’étend sur près de 90 % de la Macédoine
                     historique, compte, selon le recensement de 2000, environ 2 625 000 habi‑
                     tants 1 ; la population de l’ERYM s’élève à quelque 2 022 547 habitants
                     (2002) 2.
                        4. Richard Holbrooke, secrétaire d’Etat adjoint des Etats‑Unis d’Amé‑
                     rique et envoyé spécial pour les Balkans, dans son ouvrage To End a War,
                     évoque les conditions dans lesquelles il s’est, dans la tourmente d’une des
                     crises balkaniques — à savoir le conflit armé en Bosnie‑Herzégovine —,
                     rendu avec ses collaborateurs à Athènes et à Skopje, « pour tenter de
                     venir à bout de l’âpre conflit entre la Grèce et l’ex-République yougoslave
                     de Macédoine (ERYM) au sujet du nom du pays et de son drapeau natio‑
                     nal » 3. Il précise que, le 4 septembre 1995, les envoyés américains ont per‑
                     suadé Andréas Papandréou, premier ministre grec de l’époque, d’accepter
                     l’accord négocié pendant deux ans grâce à la médiation de Cyrus Vance
                     et de Matthew Nimetz, tandis que lui‑même rencontrait, au sujet de cette
                     même question, le président Kiro Gligorov, « ancien ministre des finances
                     de Tito [qui] avait presque littéralement inventé son pays fin 1991 et
                     début 1992 » 4. Richard Holbrooke ajoute que le New York Times avait
                     présenté l’accord intérimaire comme marquant la fin « d’un différend qui
                     durait depuis quatre ans et avait menacé de déboucher sur un conflit
                     armé » 5. Il importe de rappeler ici que, immédiatement après son indépen‑
                     dance, le nouvel Etat a entrepris une série d’actions à visées irrédentistes
                     et d’actes de contestation du patrimoine culturel grec qui furent jugés
                     inadmissibles par la Grèce.
                        5. Le demandeur mentionne l’embargo économique que la Grèce a
                     appliqué dans ce contexte en 1994 contre son voisin du Nord. Il convient
                     de garder à l’esprit que les sanctions économiques de la Grèce contre son
                     voisin du Nord sont intervenues après l’adoption de la résolution 817 par
                     le Conseil de sécurité, ce qui signifie que la protestation du défendeur à
                     l’égard du comportement de l’ERYM a pris très tôt une forme concrète,
                     en tout cas dans la période comprise entre l’adoption de la résolution 817
                     (1993) et la conclusion de l’accord intérimaire (1995). J’ajouterai que la
                     Commission des Communautés européennes a en 1994 déféré la Grèce
                     devant la Cour de justice des Communautés européennes, en demandant
                        1 D’après les statistiques d’Eurostat (20 octobre 2010). Voir http://epp.eurostat.ec.­

                     europa.eu.
                        2 Mémoire de l’ex-République yougoslave de Macédoine, vol. I, par. 2.2.
                        3 R. Holbrooke, To End a War (édition revisée), New York, The Modern Library,

                     1998, p. 121‑127. [Traduction du Greffe.]
                        4 Ibid., p. 125. [Traduction du Greffe.]
                        5 Ibid. [Traduction du Greffe.]



                     82




5 CIJ1026.indb 160                                                                                               20/06/13 08:42

                     723 	 application d’accord intérimaire (op. diss. roucounas)

                     à celle‑ci d’indiquer des mesures provisoires à l’endroit de la Grèce et
                     de se prononcer sur la conformité des mesures prises par ce pays aux
                     articles 224 et 133 du traité de Rome. La Cour a rejeté la demande de la
                     Commission quant à l’indication de mesures provisoires et, dans un
                     second temps, l’affaire a été rayée du rôle. Sur le fond, il importe toutefois
                     de noter aussi que l’avocat général de la Cour (Francis Jacobs) a, dans
                     son rapport devant l’organe judiciaire communautaire, jugé que les
                     mesures prises par la Grèce étaient légitimes, et préconisé le rejet de la
                     demande et de la requête de la Commission contre la Grèce 6.
                        6. Afin de permettre la conclusion de l’accord intérimaire et dans l’es‑
                     poir de voir respectées les garanties de normalisation des relations avec
                     son voisin du Nord, la Grèce a fait, en 1995, des concessions substan‑
                     tielles, en se fondant sur les contreparties prévues par l’accord, et a
                     accepté de lever l’embargo. Je signalerai que ces contreparties se rédui‑
                     saient, pour l’ERYM, à se comporter conformément aux règles de bon
                     voisinage. L’arrêt fait allusion au rapport de la commission Badinter, qui,
                     sur la base des déclarations des pays de l’ex‑Yougoslavie (simples décla‑
                     rations d’intention dont la conformité à la réalité n’était pas vérifiée),
                     s’était prononcée en faveur de la reconnaissance de l’ERYM 7. Il est vrai
                     que l’Union européenne a fait des efforts de médiation entre les deux Par‑
                     ties. Ces efforts n’ont pas abouti et, au sommet de Lisbonne de juin 1992,
                     le Conseil européen a subordonné la reconnaissance du demandeur par
                     l’Union européenne à l’emploi d’une dénomination qui ne contiendrait
                     pas le terme « Macédoine » 8.


                           I. Parvenir à la détermination du nom par la négociation
                             et d’un commun accord, ou maintenir la « divergence »
                          au prix de la frustration, de l’insécurité et de la confusion

                        7. Depuis plusieurs années, le contexte politique, juridique et culturel des
                     relations entre les deux pays est terni par le problème du nom du deman‑
                     deur. Ce problème, comme bien d’autres, a surgi en 1991 et, depuis lors, la
                     Grèce demande que son voisin du Nord ne monopolise pas, en tant qu’Etat,
                     le nom de Macédoine et qu’il adopte un nom qui le distingue de la Macé‑
                     doine grecque. Je pourrais citer au moins cinq cas dans lesquels, en Europe
                     du Nord, en Europe centrale, dans les Balkans, en Afrique et dans le Paci‑
                     fique, sur protestation d’Etats voisins ou de leur propre gré, des Etats nou‑
                     veaux ont adopté des noms ou des symboles destinés à les distinguer de
                     leurs voisins. Depuis 1995, une négociation visant à résoudre « la diver‑
                     gence » (« the difference ») sur le nom est engagée entre les Parties sous les
                     auspices du Secrétaire général de l’Organisation des Nations Unies et avec

                        6 Cour de justice des Communautés européennes, affaire C‑120/94, notamment les

                     paragraphes 61‑73.
                        7 Mémoire de l’ex-République yougoslave de Macédoine, vol. I, par. 2.13.
                        8 Ibid., par. 2.13, note 37.



                     83




5 CIJ1026.indb 162                                                                                       20/06/13 08:42

                     724 	 application d’accord intérimaire (op. diss. roucounas)

                     la médiation de Matthew Nimetz. Cependant, la confrontation se poursuit
                     et présente plusieurs aspects inquiétants pour la stabilité des relations dans
                     les Balkans, aspects qui dépassent le cadre des représentations officielles, de
                     la presse, ou des autres institutions publiques et privées des deux pays.
                        8. Au cours de la procédure écrite, le demandeur a soutenu que, dans
                     l’accord intérimaire, « aucune des Parties n’[était] désignée par son nom
                     constitutionnel et que l’appellation provisoire d’« ex‑République yougo­slave
                     de Macédoine » qui figure dans la résolution 817 n’[était] pas non plus
                     employée pour se référer au demandeur » 9. Il s’agit là d’une lecture erronée,
                     entérinée par la Cour, puisque les articles 5 et 11 de l’accord intérimaire
                     transforment et renforcent juridiquement les résolutions 817 et 845 du
                     Conseil de sécurité, dont la première prône clairement l’appellation provi‑
                     soire ERYM « à toutes fins utiles à l’Organisation » (« for all purposes within
                     the organization ») (ajoutons que le texte français traduit le mot « within »
                     par « à », tandis qu’à mon sens la traduction exacte est « au sein de »). Si le
                     demandeur n’était pas, lui aussi, tenu d’employer le nom provisoire, alors la
                     référence dans l’accord intérimaire à la résolution 845 aurait suffi. Le para‑
                     graphe 2 de la résolution 817 indique, quant à lui, que, jusqu’au règlement
                     d’un commun accord de la divergence sur le nom, le demandeur « sera dési‑
                     gné … à toutes fins utiles » sous le nom d’ex‑République yougoslave de
                     Macédoine. Or, le demandeur, en utilisant à l’égard et au sein des organisa‑
                     tions internationales le nom qui figure dans sa Constitution (« la République
                     de Macédoine »), outre qu’il crée la confusion parmi les membres de la com‑
                     munauté internationale, manque doublement à son obligation. En premier
                     lieu, il s’arroge unilatéralement une exception à la formule « sera désigné …
                     à toutes fins utiles », alors qu’il ne ressort nullement des résolutions 817
                     et 845 qu’il peut bénéficier de pareille exception ; l’appellation lie tout le
                     monde sans exception dans l’organisation internationale. Les deux résolu‑
                     tions en question (et l’accord) emploient le mot « nom » au singulier et non
                     pas au pluriel, en toute logique, puisqu’il s’agit de la manifestation de la
                     volonté des Nations Unies d’œuvrer en faveur de la normalisation des rela‑
                     tions entre deux Etats membres de la communauté internationale. En outre,
                     l’expression « à toutes fins utiles » renforce l’effet utile de la négociation, qui
                     devra aboutir à un nom (et un seul) qui ne sera plus provisoire.
                        9. Pour ce qui est de la « divergence sur le nom », le demandeur adopte,
                     selon le cas, et parfois simultanément, au moins deux positions diffé‑
                     rentes : il prétend tantôt que la résolution 817 vise la négociation sur le
                     nom et que, partant, le nom provisoire ne concerne pas le demandeur,
                     tantôt que la négociation porte sur le nom provisoire et que, par consé‑
                     quent, il n’est pas question de son nom constitutionnel. Le demandeur
                     prétend ainsi que la négociation bilatérale menée sous les auspices des
                     Nations Unies, qui dure depuis plus de seize ans, consiste simplement à
                     rechercher un accord sur le nom qui remplacera celui, provisoire,
                     d’ERYM par une autre désignation destinée à n’être utilisée que par le
                     défendeur, tandis que le demandeur lui‑même continuera de s’appeler et
                          9 Mémoire de l’ex-République yougoslave de Macédoine, vol. I, par. 2.35.



                     84




5 CIJ1026.indb 164                                                                                         20/06/13 08:42

                     725 	 application d’accord intérimaire (op. diss. roucounas)

                     de se faire appeler « la Macédoine ». C’est ce qu’il nomme la « double for‑
                     mule » (« dual formula »), interprétation qui ne tient pas compte de ses
                     obligations conventionnelles. Il suffit de constater que les deux Parties
                     sont déjà convenues, sans intermédiaire et par les deux mémorandums
                     conclus entre elles en 1995, d’utiliser chacune dans l’intervalle le nom
                     qu’elles préfèrent. A quoi servirait alors la longue négociation menée sous
                     les auspices des Nations Unies, dès lors que les Parties se sont entendues
                     provisoirement, sans intermédiaire, sur leurs relations mutuelles ?

                        10. En ce qui concerne l’emploi par le demandeur de son nom consti‑
                     tutionnel, tous les témoins de l’activité des organisations internationales
                     ces vingt dernières années doivent se rappeler les innombrables points
                     d’ordre soulevés par les représentants de la Grèce contre cette appellation
                     ainsi que les réponses du demandeur. Tout en manifestant oralement et
                     par écrit son opposition, la Grèce a tenu compte du fait que cette confron‑
                     tation ne pouvait se poursuivre ad nauseam. Par ses objections réitérées,
                     elle a néanmoins amplement consolidé sa position face au glissement de la
                     position du demandeur vers une « double formule » (« dual formula »),
                     nullement envisagée par l’accord intérimaire. Pour le bon fonctionnement
                     des organisations et des organes internationaux, point n’est besoin pour
                     ceux qui objectent de réagir en tout temps et en toute occasion.
                        11. En ce qui concerne la négociation sur le nom, les écritures et plaidoi‑
                     ries en l’espèce révèlent devant la Cour que la position de la Grèce s’est
                     substantiellement modifiée au fil des ans. Initialement, sa politique consis‑
                     tait à s’opposer à toute désignation du demandeur qui contiendrait le terme
                     « Macédoine ». Par la suite, et en tous cas avant la conférence de Bucarest
                     du 3 avril 2008, la Grèce a changé sa position et fait connaître qu’elle accep‑
                     terait un nom contenant le terme de « Macédoine », à condition qu’il fût
                     assorti d’un qualificatif, et que ce nom devrait être applicable erga omnes.
                     En revanche, le demandeur, par la voix de son président et de son premier
                     ministre, déclarait inacceptable l’emploi sur le plan international d’un nom
                     différent du nom constitutionnel (voir infra paragraphes 32‑33). Cette posi‑
                     tion est restée inchangée pendant seize années, celle des gouvernements suc‑
                     cessifs du demandeur. Il n’est pas dans mes intentions d’examiner l’impact
                     que peut avoir à long terme l’usurpation d’un nom.


                                     II. L’objet et le but de l’accord intérimaire

                        12. Parmi les diverses interprétations données dans la jurisprudence et
                     la doctrine des notions d’objet et de but d’un traité, on retiendra comme
                     hypothèse de travail que l’objet est un élément stable tandis que le but
                     présente un caractère évolutif 10. D’après la convention de Vienne, l’objet

                        10 Voir M. K. Yasseen, « L’interprétation des traités d’après la convention de Vienne

                     sur le droit des traités », Recueil des cours de l’Académie de droit international de La Haye
                     (RCADI), t. 151 (1976-III), p. 3 et suiv., p. 55.

                     85




5 CIJ1026.indb 166                                                                                                   20/06/13 08:42

                     726 	 application d’accord intérimaire (op. diss. roucounas)

                     et le but du traité sont considérés dans leur ensemble et non par référence
                     à telle ou telle disposition particulière de l’instrument en question. Dans
                     un second temps, chaque disposition particulière est susceptible d’être
                     appréciée suivant l’interprétation qui lui donne un effet utile. Pour ce qui
                     est de l’accord intérimaire, son objet est de normaliser les relations entre
                     les Parties et son but, l’utilisation par celles‑ci des divers moyens qui y
                     sont proposés (dont la négociation effective est l’outil par excellence) pour
                     aboutir à une solution durable de la « divergence » qui les oppose, et non
                     de « trouver un moyen pour rendre possible une coopération pragmatique
                     au double plan bilatéral et multilatéral, à titre provisoire » 11.
                        13. Il est généralement reconnu que l’attribution d’une qualification à
                     un traité n’a plus aujourd’hui de caractère dogmatique aux fins de son
                     interprétation et de son application 12. La notion d’accord synallagma‑
                     tique 13 est toutefois mentionnée dans l’interprétation d’un grand nombre
                     de traités bilatéraux, parce qu’elle se retrouve dans tous les systèmes juri‑
                     diques internes et permet de mieux cerner les droits et obligations des
                     deux Etats dans leurs relations contractuelles. De nos jours, le fait de
                     qualifier certains accords de synallagmatiques sert surtout à les distinguer
                     de certains traités multilatéraux dits « normatifs » ou « intégraux », dont
                     les méthodes d’interprétation et d’application sont en pleine évolution.
                        14. Au cœur de tout accord synallagmatique se trouve la réciprocité,
                     une notion fondamentale dans les relations internationales. En effet, la
                     réciprocité joue un rôle à la fois constructif et stabilisateur ; elle est liée au
                     degré d’organisation de la communauté internationale. Elle se traduit par
                     un traitement juridique équivalent ou identique. Par ailleurs, il n’est pas
                     nécessaire pour son application que le traité comprenne une clause spéci‑
                     fique à cet effet : la notion opère même en dehors du traité pour le renfor‑
                     cer. C’est pourquoi est établie la distinction entre réciprocité formelle, qui
                     est spécifiquement juridique, et réciprocité réelle, deux notions qui, d’ail‑
                     leurs, ne s’excluent pas. Selon moi, un traité synallagmatique ne reflétant
                     pas la réciprocité pourrait être considéré comme un traité inégal. Enfin, il
                     serait scientifiquement erroné de considérer qu’un traité synallagmatique
                     ne peut contenir des dispositions que la doctrine et la jurisprudence quali‑
                     fient de « normatives » ou d’« intégrales » ; c’est la construction du traité
                     dans son ensemble et non le fait de procéder par coupures artificielles qui
                     permet d’en apprécier le caractère essentiel. A cet égard, je rappellerai que
                     le rapporteur spécial de la CDI sur le droit des traités distinguait entre
                     obligations « supposant l’octroi réciproque de concessions », d’une part, et
                     obligations nécessitant une exécution « intégrale », d’autre part, et ce,
                     dans tous les traités, bilatéraux ou multilatéraux. Même dans les traités
                        11 Les italiques sont de moi. Voir réplique de l’ex-République yougoslave de Macé‑

                     doine, par. 4.63.
                        12 A/CN.4/L.682, p. 338.
                        13 M. Virally, dans « Le princpe de réciprocité dans le droit international contempo‑

                     rain », Recueil des cours de l’Académie de droit international de La Haye, t. 122 (1967-III),
                     écrit que « la réciprocité exprime l’idée d’un retour, d’un lien de ce qui est donné de part et
                     d’autre » (p. 100).

                     86




5 CIJ1026.indb 168                                                                                                     20/06/13 08:42

                     727 	 application d’accord intérimaire (op. diss. roucounas)

                     multilatéraux, les obligations à caractère réciproque sont celles qui « pré‑
                     voient un échange mutuel de prestations ainsi que des droits et obliga‑
                     tions pour chaque partie à l’égard de chacune des autres parties prises
                     individuellement » ; à titre d’exemple, le rapporteur mentionnait la conven‑
                     tion de Vienne de 1961 sur les relations diplomatiques 14.
                        15. Dans le contexte des droits et obligations conventionnelles, on
                     évoque souvent (et le demandeur n’y fait pas exception) la règle pacta sunt
                     servanda. Effectivement, tout le monde s’accorde à affirmer qu’il s’agit là
                     d’une règle fondamentale du droit des traités et, comme Milan Bartoš
                     l’expliquait devant la Commission du droit international, « la règle pacta
                     sunt servanda est liée à la règle dot ut res » 15.
                        16. L’accord intérimaire est synallagmatique au sens habituellement
                     attribué à cette catégorie de traités, ce qui signifie que ses dispositions
                     sont étroitement liées les unes aux autres et que les droits et obligations
                     des deux Parties sont juridiquement liés. Il est en effet difficile de voir quel
                     avantage le défendeur retirait de l’accord intérimaire autre que la norma‑
                     lisation de ses relations avec son voisin du Nord par l’acceptation, d’un
                     commun accord, d’un nom qui distinguerait l’un de l’autre. Dès lors, la
                     Cour devrait, d’une part, œuvrer pour rendre réalisables l’objet et le but de
                     l’accord intérimaire en mettant l’accent sur la nécessité d’une négociation
                     effective menée de bonne foi et, d’autre part, veiller à ne pas nuire direc‑
                     tement ou indirectement à cette négociation.


                          III. La Cour n’a pas compétence pour régler ce différend

                        17. Le paragraphe 2 de l’article 21 exclut de la compétence de la Cour
                     « la divergence visée au paragraphe 1 de l’article 5 ». Cette expression ne
                     renvoie pas seulement au fait que la Cour n’a pas compétence pour déter‑
                     miner le nom du demandeur, ce qui est l’évidence même ; elle va plus loin
                     et vise « la divergence ». Cette « divergence », omniprésente dans les écri‑
                     tures et plaidoiries, est connue de tous.
                        18. Il s’ensuit que le paragraphe 2 de l’article 21 exclut de la compétence
                     de la Cour non seulement la question de l’attribution d’un nom au deman‑
                     deur (ce qui est l’évidence même) mais aussi, selon les termes qui y sont
                     employés, « la divergence visée au paragraphe 1 de l’article 5 », c’est‑à‑dire
                     l’intervention de la Cour sur toute question qui, selon le demandeur
                     lui‑même, touche « directement ou indirectement » la question du nom.
                     J’ajouterai que l’exclusion énoncée à l’article 21 est aussi liée à l’article 22,
                     qui renvoie aux articles 8 et 10 du traité de l’OTAN 16, la Cour n’étant pas
                     compétente pour interpréter cet instrument. La Cour, en se déclarant
                     incompétente, aurait contribué à faire en sorte que les négociations menées

                       14 Voir Gerald Fitzmaurice, Third Report on the Law of Treaties, Nations Unies,

                     doc. A/CN.4/115, YBILC, vol. II, p. 27.
                       15 YBILC, 1963, vol. I, p. 124.
                       16 Voir infra paragraphes 37 et 61.



                     87




5 CIJ1026.indb 170                                                                                       20/06/13 08:42

                     728 	 application d’accord intérimaire (op. diss. roucounas)

                     sous les auspices du Secrétaire général de l’Organisation des Nations Unies
                     (paragraphe 3 de la résolution 845) aient un sens et aboutissent à l’adop‑
                     tion, d’un commun accord, d’un nom pour le demandeur. Il est regrettable
                     que la Cour ait adopté une position susceptible d’être interprétée comme
                     contribuant à des « faits accomplis » ou risquant de provoquer une nou‑
                     velle dégradation des négociations. Pour parvenir à cette position, elle a
                     interprété restrictivement l’article 5 ; en ce qui concerne le premier volet de
                     l’article 11, elle a opté pour une interprétation extensive ; pour le second
                     volet de ce même article, elle est revenue à l’interprétation restrictive.
                         19. Le demandeur a soutenu (en modifiant sa position) que l’interpré‑
                     tation de la compétence de la Cour donnée par le défendeur aurait rendu
                     l’accord inapplicable en tout ou en partie. Sur ce point, il a présenté une
                     argumentation qui rendrait inapplicables en tout ou en partie les disposi‑
                     tions qui ne lui conviennent pas, à savoir le paragraphe 1 de l’article 5, le
                     second volet du paragraphe 1 de l’article 11, le paragraphe 2 de l’article 21
                     et l’article 22.
                         20. Soutenir (à des degrés variables) qu’une interprétation large de la
                     « divergence » sur le nom aurait pour effet de restreindre ou d’amoindrir
                     la compétence de la Cour revient à neutraliser la portée du paragraphe 2
                     de l’article 21. Mais, avant de réfléchir à l’incidence éventuelle de la ques‑
                     tion du nom sur telle ou telle disposition de l’accord, le constat s’impose
                     que c’est précisément à cause de la façon dont le demandeur tente d’inter‑
                     préter lui‑même ses propres obligations que la « divergence sur le nom » a
                     pris avec le temps une dimension qui ne pouvait être prévue au moment
                     de la conclusion de l’accord en 1995.
                         21. Pour apprécier le rôle de catalyseur que joue le nom dans la pré‑
                     sente affaire et en ce qui concerne la compétence conférée à la Cour
                     conformément au paragraphe 1 de l’article 21, point n’est besoin de
                     s’aventurer à rechercher quelles dispositions de l’accord seraient suscep‑
                     tibles d’être interprétées de manière extensive ou restrictive. Le « nom » du
                     demandeur est indiqué par référence et de façon juridiquement obliga‑
                     toire dans deux dispositions fondamentales de l’accord, à savoir les
                     articles 5, paragraphe 1, et 11, paragraphe 1, chacun étant pris dans son
                     ensemble. C’est en appréciant la portée et l’application de ces deux dispo‑
                     sitions depuis 1995 que l’on pourra se prononcer sur la compétence de la
                     Cour et sur la recevabilité de la requête.
                         22. Le défaut de compétence de la Cour est également corroboré par le
                     fait que la décision de l’OTAN du 3 avril 2008 est un acte de cette organi‑
                     sation internationale, la Grèce n’ayant pas à répondre des actes de l’organi‑
                     sation dont elle est membre. Ce n’est d’ailleurs pas la première fois qu’un
                     demandeur cherche à obtenir de la Cour qu’elle se prononce sur la licéité de
                     certains actes d’une organisation internationale qui n’est pas partie au
                     litige. Faire droit à l’argumentation du demandeur équivaut à ce que, pour
                     la première fois, la plus haute juridiction internationale apprécie la licéité
                     d’un acte d’une organisation internationale tierce à travers un Etat membre.
                         23. J’examinerai maintenant dans quelle mesure le fait pour la Cour de
                     s’être déclarée compétente influera sur la reprise effective de négociations

                     88




5 CIJ1026.indb 172                                                                                     20/06/13 08:42

                     729 	 application d’accord intérimaire (op. diss. roucounas)

                     ayant un sens pour que les Parties aboutissent à un accord sur la question
                     du nom, qui représente un obstacle lourd de conséquences politiques et
                     culturelles non seulement pour l’admission de l’ERYM à telle ou telle
                     organisation internationale, mais aussi pour les relations bilatérales. La
                     Cour, en faisant droit à la thèse du demandeur et en se déclarant compé‑
                     tente, s’est engagée dans le domaine complexe des relations politiques et
                     culturelles entre les Parties et entre celles‑ci et l’organisation internatio‑
                     nale en cause. De surcroît, en décidant que les violations continues de
                     l’accord intérimaire par le demandeur au sein et en dehors des organisa‑
                     tions internationales n’ont pas d’incidence décisive quant à l’application
                     de l’accord, l’arrêt donne à penser que l’interprétation que donne lui‑même
                     le demandeur est sans rapport avec la « divergence sur le nom », diver‑
                     gence pourtant exclue de la compétence de la Cour en vertu de l’article 21.
                     Plutôt que de formuler des considérants répétitifs qui risquent d’empiéter
                     sur la négociation, la Cour aurait dû se contenter de l’appel qu’elle for‑
                     mule si clairement dans le paragraphe 166 du présent arrêt. Rappelons les
                     termes prudents employés par la Cour permanente de Justice internatio‑
                     nale : « le règlement judiciaire des conflits internationaux … n’est qu’un
                     succédané au règlement direct et amiable de ces conflits entre les Parties
                     … dès lors, il appartient à la Cour de faciliter, dans toute la mesure com‑
                     patible avec son Statut, pareil règlement direct et amiable » (affaire
                     des Zones franches de la Haute‑Savoie et du Pays de Gex, ordonnance du
                     19 août 1929, C.P.J.I. série A no 22, p. 13).
                        24. Une lecture composite de l’accord aurait permis de déceler dans le
                     texte la nécessité de tenir compte des éléments historiques et culturels qui
                     pèsent sur l’affaire et de se distancier des réactions non seulement poli‑
                     tiques, mais aussi psychologiques populaires que l’arrêt susciterait de part
                     et d’autre. En disant que le demandeur peut employer son nom constitu‑
                     tionnel au sein des organisations internationales, la Cour va au‑delà de la
                     compétence que lui attribue l’article 21 de l’accord.


                            IV. L’article 5 et l’obligation de négocier de bonne foi

                        25. La Cour réduit à sa plus simple expression l’interprétation de la
                     portée de l’article 5, paragraphe 1, de l’accord intérimaire. Cette disposi‑
                     tion prévoit que
                          « [l]es Parties conviennent de poursuivre les négociations sous les aus‑
                          pices du Secrétaire général de l’Organisation des Nations Unies,
                          conformément à la résolution 845 (1993) du Conseil de sécurité, en
                          vue de parvenir à régler le différend mentionné dans cette résolution
                          et dans la résolution 817 (1993) du Conseil ».
                        26. Dans les deux résolutions susmentionnées, le Conseil de sécurité
                     prie instamment les Parties de continuer de coopérer afin d’arriver à un
                     règlement rapide « de la divergence qui existe entre elles » (résolution 817),
                     « des questions qu’il leur reste à résoudre » (résolution 845). La différence

                     89




5 CIJ1026.indb 174                                                                                    20/06/13 08:42

                     730 	 application d’accord intérimaire (op. diss. roucounas)

                     dans le libellé de ces deux textes démontre qu’entre 1993 et 1995 les
                     « questions à résoudre » se sont multipliées.
                        27. Lorsqu’on aborde la question de la négociation internationale, on est
                     souvent tenté d’établir une distinction entre obligations de moyens et obliga‑
                     tions de résultat. Pour ma part, je suis d’avis que cette dichotomie vaut pour
                     d’autres domaines des relations internationales. En ce qui concerne la négo‑
                     ciation internationale, en revanche, cette distinction appartient à des temps
                     révolus, lorsque la diplomatie était avant tout un exercice ou un art d’intel‑
                     ligence, de tromperies, de subtilités sémantiques et d’atermoiements. Or
                     nous vivons désormais dans une époque à la fois ouverte et brutale. Aussi,
                     la moindre des choses à attendre de deux Etats en litige, c’est qu’ils négo‑
                     cient en vue d’aboutir à un résultat, surtout lorsque la paix, la sécurité ou le
                     bon voisinage sont en cause. Telle est la portée de l’expression, dorénavant
                     classique, « négociation ayant un sens ». Il existe, certes, différentes concep‑
                     tions de ce que recouvre l’expression « négociation ayant un sens » selon le
                     locus classicus de la Cour dans l’affaire du Plateau continental de la mer du
                     Nord (Republique fédérale d’Allemagne/Danemark ; Republique fédérale d’Al‑
                     lemagne/Pays-Bas) (arrêt, C.I.J. Recueil 1969, p. 46‑47, par. 85), mais tout
                     le monde s’accorde à dire que « [l]’obligation en question semble être celle,
                     pour les Etats, de se comporter de telle sorte que leurs négociations aient un
                     sens ; il n’existe pas de véritable négociation (de bonne foi) si chaque partie,
                     ou l’une d’elles, campe sur sa position et refuse tout compromis ». 17
                        28. Le principe de bonne foi, invoqué à plusieurs reprises par les Par‑
                     ties, sur les vertus duquel la Cour ne s’attarde pas dans l’arrêt, est un
                     principe normatif et général du droit international 18, une institution juri‑
                     dique requérant l’harmonie entre la volonté exprimée et la volonté réelle,
                     que la Cour n’a cessé de confirmer. La doctrine et la pratique (y compris
                     au cours de l’élaboration de la résolution 2625 (XXV) sur « les relations
                     amicales ») ont fermement souligné l’aspect moral de la bonne foi, et la
                     jurisprudence arbitrale lui a récemment encore reconnu un « rôle fonda‑
                     mental et [un] caractère dominant … dans l’interprétation de l’ensemble
                     du droit international et non seulement dans l’interprétation des trai‑
                     tés » 19. Dans le contexte du droit des traités, la bonne foi opère à trois
                     niveaux : d’abord dans la négociation de l’accord, ensuite dans son inter‑
                     prétation et enfin dans son application 20. Si l’accord prévoit des négocia‑
                        17 G. White, « The Principle of Good Faith », dans M. B. Akehurst, V. Lowe et

                     C. Warbrick, The United Nations and the Principles of International Law, Londres/New
                     York, Routledge, 1994, p. 233.
                        18 M. Virally, « Review Essay : Good Faith in International Law », American Journal of

                     International Law (AJIL), vol. 77, 1983, p. 130‑132.
                        19 Affaire concernant l’apurement des comptes entre le Royaume des Pays‑Bas et la

                     République française en application du protocole du 25 septembre 1991 additionnel à
                     la convention relative à la protection du Rhin contre la pollution par les chlorures du
                     3 décembre 1976, sentence arbitrale du 12 mars 2004, Recueil des sentences arbitrales
                     (RSA), vol. XXV, p. 267, par. 65‑66.
                        20 Rapport du Groupe spécial, Etats-Unis — Maintien de la suspension d’obligations

                     dans le différend CE — Hormones, WT/DS320/R, adopté le 14 novembre 2008, tel que
                     modifié par le rapport de l’organe d’appel, WT/DS320/AB/R, par. 7.313 ; Rapport du

                     90




5 CIJ1026.indb 176                                                                                               20/06/13 08:42

                     731 	 application d’accord intérimaire (op. diss. roucounas)

                     tions en vue de régler des questions non résolues par l’accord, la bonne
                     foi devient le catalyseur qui permet ce règlement. En outre, le concept de
                     « reasonableness » (caractère raisonnable) régira toute la vie d’un traité 21.
                     Ainsi, dans l’affaire Gabčíkovo‑Nagymaros, la Cour précisait que « [l]e
                     principe de bonne foi oblige les Parties à l’appliquer de façon raisonnable
                     et de telle sorte que son but puisse être atteint » (Projet Gabčíkovo‑­
                     Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997, p. 79,
                     par. 142). Enfin, la bonne foi protège les parties qui ont des attentes légi‑
                     times et font raisonnablement confiance aux apparences créées par le
                     comportement des autres parties au traité 22. Considérant que la théorie
                     de l’abus de droit est étroitement liée à la bonne foi 23, il s’ensuit que les
                     faits résultant d’un acte illicite ne produisent pas des effets licites 24. A cet
                     égard, il a été précisé que « le fait de négocier autrement que de bonne foi
                     revient assurément à ne pas négocier du tout » 25 et que « la bonne foi est
                     consubstantielle à l’idée de négociation » 26.
                        29. Toute négociation est donc fondée sur l’obligation incombant aux
                     parties de la mener de bonne foi, bonne foi dont le demandeur ne cesse de
                     se prévaloir. Mais on a peine à déceler de la bonne foi dans son intransi‑
                     geance à l’égard de la « double formule » (« dual formula »), question au
                     cœur du litige, intransigeance qui compromet la négociation.
                        30. L’article 5 établit un équilibre entre les droits et les obligations des
                     Parties. D’emblée, son premier paragraphe va à l’essentiel, requérant la
                     négociation « en vue de parvenir à régler le différend (the difference, la
                     divergence) — c’est‑à‑dire aboutir d’un commun accord à l’adoption d’un
                     seul nom (« du nom de la seconde Partie ») — d’abord sur ce que l’on
                     entend par « nom » et ensuite sur ses destinataires (visiblement erga
                     omnes). Il convient de noter que le paragraphe premier de l’article 5 men‑
                     tionne d’abord la résolution 845 (1993) du Conseil de sécurité, qui met
                     l’accent sur la négociation (par. 2), puis la résolution 817 (1993).
                        31. Le second paragraphe de l’article 5 vient renforcer le premier, « sans
                     préjudice » de la divergence sur le nom, en prévoyant que les Parties faci‑
                     literont leurs relations notamment économiques et commerciales (rappe‑

                     Groupe spécial, Canada — Maintien de la suspension d’obligations dans le différend CE —
                     Hormones, WT/DS321/R, adopté le 14 novembre 2008, tel que modifié par le rapport de
                     l’organe d’appel, WT/DS321/AB/R, par. 7.313.
                         21 Voir sir R. Jennings et sir A. Watts (dir. publ.), Oppenheim’s International Law,

                     vol. I, 9e éd., Londres, 1996, p. 1272 ; J. Salmon, « Le concept de raisonnable en droit
                     international public », Mélanges offerts à Paul Reuter, Paris, Pedone, 1981, p. 447 et suiv.
                         22 M. Virally, op. cit. supra note 18, p. 133.
                         23 Voir article 300 de la convention des Nations Unies du 10 décembre 1982 sur le droit

                     de la mer.
                         24 Ex injuria non oritur jus, voir Projet Gabčíkovo‑Nagymaros (Hongrie/Slovaquie),

                     arrêt, C.I.J. Recueil 1997, p. 76. Voir de même les articles 61, paragraphe 2, et 62, para‑
                     graphe 2, al. b), de la convention de Vienne sur le droit des traités.
                         25 H. Thirlway, « The Law and Procedure of the International Court of Justice (1960-

                     1989) : General Principles and Sources of the Law », British Yearbook of International Law
                     (BYIL), vol. 60 (1989), p. 25.
                         26 R. Kolb, La bonne foi en droit international public, Paris, PUF, 2000, p. 588.



                     91




5 CIJ1026.indb 178                                                                                                  20/06/13 08:42

                     732 	 application d’accord intérimaire (op. diss. roucounas)

                     lons que l’accord est intervenu à la suite de l’embargo appliqué par le
                     défendeur) et « prendront des dispositions pratiques » à cet égard. Chacun
                     sait qu’en application du second paragraphe, tout au long de la période
                     qui a suivi la conclusion de l’accord intérimaire et jusqu’à ce jour, la
                     Grèce a considérablement contribué à l’économie de l’ERYM 27, et facilité
                     la libre circulation internationale de marchandises en provenance et en
                     direction de ce pays.
                        32. J’aborderai maintenant les faits : dans son discours du 3 novembre
                     2008 devant le Parlement du demandeur, le président de la République
                     Branko Crvenkovski a développé dans les termes ci‑après une politique
                     qui pourrait être qualifiée de « feuille de route » pour tous les chefs d’Etat
                     et de gouvernement de ce pays :
                          « depuis quelques années, la République de Macédoine poursuit une
                          stratégie qui, pour des raisons que l’on comprendra, n’a jamais été
                          publiquement exposée. Cette stratégie a pourtant été celle de tous les
                          gouvernements et chefs d’Etat, quelle que soit leur orientation poli‑
                          tique. Elle s’est révélée efficace et a produit des résultats.
                             Quels en sont les principes fondamentaux ?
                             En premier lieu, nous avons participé activement aux négociations
                          menées sous les auspices des Nations Unies, mais notre position — à
                          savoir la double formule — est restée inchangée. Cela signifie que le
                          nom constitutionnel de République de Macédoine est employé dans
                          le monde entier, dans toutes les organisations internationales et dans
                          nos relations bilatérales avec tous les pays à l’exception de la Grèce,
                          avec laquelle une solution de compromis doit être trouvée.
                             En second lieu, il s’agit d’œuvrer parallèlement à l’augmentation
                          constante du nombre de pays qui reconnaissent notre nom constitu‑
                          tionnel et, partant, au renforcement de notre capital politique sur le
                          plan international, qui nous sera précieux dans les phases ultérieures
                          du processus. » 28
                       33. Par ailleurs, le 2 novembre 2007, c’est‑à‑dire bien avant la décision
                     de l’OTAN du 3 avril 2008, Nikola Gruevski, premier ministre du deman‑
                     deur, a déclaré ce qui suit :
                             « Il est cependant un point que nous ne saurions accepter, à savoir
                          le fait de considérer que la République de Macédoine devrait accep‑
                          ter l’emploi d’un nom autre que son nom constitutionnel sur le plan

                         27 Selon les statistiques de la Banque nationale de l’ERYM, les relations commerciales

                     avec la Grèce sont substantielles : ainsi, en 2010, la Grèce était le quatrième pays importa‑
                     teur de biens en provenance de l’ERYM et occupait la troisième place dans les importa‑
                     tions de ce pays. Selon les mêmes sources, en matière d’investissement direct (foreign direct
                     investment flows), la Grèce s’est à maintes reprises trouvée parmi les cinq premiers pays
                     investisseurs en ERYM, occupant même la deuxième place durant les années 2004, 2005
                     et 2006. Voir http://www.nbrm.mk/.
                         28 Déclaration par le président de la République Branko Crvenkovski au Parlement de

                     l’ERYM, le 3 novembre 2008. Contre‑mémoire de la Grèce, vol. II, partie B, annexe 104.

                     92




5 CIJ1026.indb 180                                                                                                   20/06/13 08:42

                     733 	 application d’accord intérimaire (op. diss. roucounas)

                          international. Cette disposition, qui figure dans le document 29, est
                          inacceptable pour la République de Macédoine et nous ne pouvons
                          pas en discuter. » 30
                        Ces déclarations du premier ministre de l’ERYM ont un caractère poten‑
                     tiellement dévastateur, que l’arrêt passe sous silence, et je rappellerai
                     l’interprétation que la Cour a donnée dans une situation tout à fait similaire :
                             « Le dossier soumis à la Cour contient également des déclarations de
                          représentants d’Etats, parfois du plus haut niveau dans la hiérarchie
                          politique. Certaines de ces déclarations ont été faites devant des organes
                          officiels de l’Etat ou d’une organisation régionale ou internationale et
                          figurent dans les comptes rendus officiels de ces institutions. D’autres,
                          prononcées lors de conférences de presse ou d’interviews, ont été rappor‑
                          tées par la presse écrite locale ou internationale. La Cour considère que
                          des déclarations de cette nature, émanant de personnalités politiques
                          officielles de haut rang, parfois même du rang le plus élevé, possèdent
                          une valeur probante particulière lorsqu’elles reconnaissent des faits ou
                          des comportements défavorables à l’Etat que représente celui qui les a
                          formulées. Elles s’analysent alors en une sorte d’aveu. » (Activités mili‑
                          taires et paramilitaires au Nicaragua et contre celui‑ci (Nicaragua c.
                          Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 41, par. 64.)
                     Cette jurisprudence est claire. Elle s’applique indépendamment du
                     moment où les déclarations sont faites (avant ou après tel ou tel évé­
                     nement), du fait que le défendeur aurait dû dénoncer la violation au pré‑
                     alable, et de tout autre subterfuge qui la priverait de son caractère décisif.
                     Les déclarations du président de la République et du premier ministre de
                     l’ERYM sont directement régies par cette jurisprudence de la Cour.
                     J’ajoute que l’arrêt omet de citer les déclarations en question, tandis qu’il
                     cite verbatim celles du premier ministre et du ministre des affaires étran‑
                     gères de la Grèce. Où est donc l’égalité des armes ?
                        34. Le défendeur a officiellement indiqué qu’il changeait sa position et
                     était disposé à accepter un nom du demandeur contenant le mot « Macé‑
                     doine » mais le distinguant de la Macédoine grecque. Au regard de cette
                     importante concession, il est permis de s’interroger sur le respect par le
                     demandeur des conditions généralement reconnues pour la bonne
                     conduite de négociations « ayant un sens », et sur sa bonne foi dans un
                     processus qui se poursuit depuis seize ans sans aboutir.
                        35. Deux exemples démontrent jusqu’où va le demandeur en se dési‑
                     gnant lui‑même : ainsi, en assumant en 2007 la présidence de l’Assemblée
                     générale des Nations Unies 31 et, en 2010, celle du comité des ministres du
                     Conseil de l’Europe 32, les représentants de l’ERYM, dans l’exercice de

                       29 Il s’agissait d’un projet soumis aux Parties par Matthew Nimetz, médiateur des

                     Nations Unies.
                       30 Contre‑mémoire de la Grèce, vol. II, partie B, annexe 128.
                       31 Ibid., partie A, annexe 5.
                       32 Duplique de la Grèce, vol. II, annexe 50.



                     93




5 CIJ1026.indb 182                                                                                         20/06/13 08:42

                     734 	 application d’accord intérimaire (op. diss. roucounas)

                     leurs fonctions non pas de simple membre, mais d’organe de ces organisa‑
                     tions internationales, se sont eux‑mêmes nommés « République de
                     ­Macédoine » ou « Présidence macédonienne » 33. La Grèce a évidemment
                     protesté — mais en vain — contre ces violations, qui ne présentent pas le
                     même caractère de gravité, de l’accord intérimaire et des deux résolutions
                     du Conseil de sécurité.


                               V. Admission au sein des organisations internationales :
                                 l’OTAN est par sa nature même un cas particulier

                        36. L’admission au sein des organisations internationales universelles
                     dépend des conditions générales et spéciales posées par les Etats fonda‑
                     teurs dans le traité constitutif 34. Il est à noter que les organisations inter‑
                     nationales ne sont jamais complètement ouvertes à tous les Etats 35 et que,
                     à la conférence de Vienne sur le droit des traités (1968‑1969), une propo­
                     sition tendant à donner « à tous les Etats le droit de participer aux traités
                     multilatéraux » a été rejetée 36. Dans les organisations « fermées » ou
                     « régionales » (comme l’OTAN, l’Union européenne ou le Conseil de l’Eu‑
                     rope), l’organe compétent peut aussi fixer ultérieurement des conditions
                     supplémentaires à l’admission. Celle‑ci est liée à la possibilité pour le can‑
                     didat de contribuer à ce que la doctrine qualifie d’« essentialité ou [de]
                     fonctionnalité » 37. Des facteurs politiques, relatifs aussi bien aux qualités
                     de l’Etat candidat qu’à ses rapports avec les Etats membres, entrent égale‑
                     ment en ligne de compte en matière d’admission 38, et il revient à chaque
                     Etat membre d’apprécier subjectivement si tous les critères requis sont réu‑
                     nis avant de donner son accord 39. La prise en considération de facteurs
                     politiques peut aussi s’ajouter aux conditions juridiques posées par le traité
                     constitutif de l’organisation 40, « le vote signifi[ant] en réalité que l’on
                     reconnaît ou non l’existence des conditions juridiquement imposées et qu’on
                     est politiquement disposé ou non à admettre l’Etat candidat » 41. De plus,
                     dans son avis sur l’Admission (Conditions de l’admission d’un Etat comme
                     Membre des Nations Unies (article 4 de la Charte), avis consultatif, 1948,
                     C.I.J. Recueil 1947‑1948, p. 57), la Cour n’a pas dit que chaque Etat membre
                          33
                           Voir contre-mémoire de la Grèce, vol. II, partie A, annexe 5.
                          34
                           I. Brownlie, Principles of Public International Law, 7e éd., Oxford University Press,
                     2008, p. 79.
                        35 P. Sands et P. Klein, Bowett’s Law of International Institutions, 5e éd., Londres, Sweet

                     & Maxwell, 2001, p. 534.
                        36 H. Waldock, RCADI, t. 106 (1962-II), p. 81‑82. UN Secretariat Working Paper,

                     A.CN.4/245 (23 avril 1971), p. 131‑134.
                        37 H. Schermers et N. Blokker, International Institutional Law, 3e éd., 1995, p. 64, citant

                     l’ouvrage classique d’Inis Claude Swords into Plowshares, 4e éd., 1971, p. 85‑86.
                        38 H. Schermers et N. Blokker, op. cit. supra note 37, p. 65.
                        39 P. Sands et P. Klein, op. cit. supra note 35, p. 538.
                        40 I. Brownlie, op. cit. supra note 34.
                        41 J. P. Cot et A. Pellet (dir. publ.), La Charte des Nations Unies, Paris/Bruxelles,

                     Economica, Bruylant, 1985, p. 172.

                     94




5 CIJ1026.indb 184                                                                                                    20/06/13 08:42

                     735 	 application d’accord intérimaire (op. diss. roucounas)

                     devait exposer les motifs de sa décision (C.I.J. Recueil 1947-1948, p. 61) 42.
                     Les organisations dites à vocation universelle n’étant pas entièrement
                     « ouvertes », l’Etat candidat ne saurait a fortiori être admis « sans condi‑
                     tions » dans une organisation militaire de défense et de sécurité.
                        37. A cet égard, le cas de l’OTAN est tout à fait représentatif : il s’agit
                     d’une alliance militaire qui, par définition, mène des opérations militaires
                     de maintien de la paix et de la sécurité, et veille à assurer la légitime
                     défense de ses membres en cas d’agression. Pour l’admission d’un nou‑
                     veau membre, les Etats membres, après avoir constaté que l’Etat euro‑
                     péen candidat est en mesure de favoriser le développement des principes
                     du traité et de contribuer à la sécurité de la région de l’Atlantique Nord,
                     décident à l’unanimité de l’inviter à adhérer à l’organisation (art. 10). Il
                     s’ensuit que les Etats membres ont tous, sans exception, le droit, voire
                     l’obligation, d’apprécier si le candidat remplit les conditions requises pour
                     son adhésion à l’organisation. Si l’Etat membre dont les relations avec
                     l’Etat candidat sont une source de préoccupation directe est empêché de
                     s’exprimer, comment les autres Etats membres seront‑ils informés de
                     l’état réel de ces relations, pourtant fondamentales pour leur décision ? Il
                     convient de rappeler que les règles bien connues de l’OTAN adoptées par
                     les chefs d’Etat et de gouvernement lors du sommet de Washington
                     de 1999 subordonnent, et pour cause, l’adhésion des Etats balkaniques au
                     bon voisinage et au règlement des différends qui les opposent.
                        38. Dès 1999, dans le cadre de l’élargissement de l’OTAN aux pays de
                     l’Europe centrale et orientale, les chefs d’Etat et de gouvernement avaient
                     adressé un message clair à tout candidat à l’adhésion 43.
                        39. Dans le cas d’espèce, et à plusieurs reprises, par exemple en 2006 44
                     et en 2007 45 — donc bien avant le 3 avril 2008 —, les organes de l’OTAN
                     avaient plus précisément indiqué au demandeur en employant une for‑
                     mule similaire que,
                          « [d]ans les Balkans occidentaux, l’intégration euro‑atlantique, sur la
                          base de la solidarité et des valeurs démocratiques, demeure nécessaire
                          pour garantir la stabilité à long terme. Cela exige une coopération
                          dans la région, des relations de bon voisinage ainsi que la recherche de
                          solutions mutuellement acceptables pour les questions en suspens. »
                        40. Les appels en faveur « de solutions mutuellement acceptables pour
                     les questions en suspens » constituaient des avertissements d’ordre diplo‑
                     matique, qui confirment que la décision de l’OTAN n’a pas surgi de nulle
                     part. Pour donner à l’article 5 un sens raisonnable, il convient par consé‑
                     quent, à tout le moins, de l’interpréter en le considérant dans son contexte
                     (article 31 de la convention de Vienne).
                        42 Voir C. F. Amerasinghe, Principles of the International Law of International Organi‑

                     zations, Cambridge University Press, 1966, p. 109.
                        43 Voir contre-mémoire de la Grèce, vol. II, partie A, annexe 21 (Political and Economic

                     Issues, par. 2 et 3). OTAN, Plan d’action pour l’adhésion (MAP), http://www.nato.int/
                     docu/pr/1999/p99-066f.htm.
                        44 OTAN, déclaration du sommet de Riga, 29 novembre 2006, par. 28.
                        45 Ibid., communiqué final du Conseil de l’Atlantique Nord, 7 décembre 2007, par. 14.



                     95




5 CIJ1026.indb 186                                                                                                 20/06/13 08:42

                     736 	 application d’accord intérimaire (op. diss. roucounas)

                               VI. L’article 11 : ne pas s’opposer si l’autre partie
                            s’acquitte de ses obligations découlant de l’article 5,
                                            qui précède l’article 11

                         41. Outre que les Etats parties n’y sont pas désignés, l’accord intéri‑
                     maire présente une autre curiosité, à savoir l’expression « ne s’opposera
                     pas », qui figure dans l’article 11. Si cette expression n’est pas interprétée
                     avec circonspection, elle peut emporter des conséquences déraisonnables,
                     voire néfastes. On cherchera en vain dans les relations internationales un
                     traité qui impose à l’une des parties contractantes de « ne pas s’opposer »
                      à l’admission et à la participation d’une autre partie à des organisations
                      internationales. En examinant cette spécificité (dont l’explication, si tant
                      est qu’elle existe, est difficile à trouver), la Cour devrait certainement
                      apprécier l’impact de cette formule sur le statut juridique de membre des
                      organisations internationales ainsi que le risque de voir une interprétation
                      large de ladite formule empiéter sur le caractère autonome du fonctionne‑
                     ment interne des organisations internationales. La Cour préconise une
                     interprétation « aseptisée », non seulement en privilégiant le premier volet
                     du premier paragraphe de l’article 11 au second volet de ce même para‑
                     graphe, mais aussi aux droits et obligations de son cocontractant à l’égard
                     de tiers.
                         42. Ainsi, une importance excessive est attachée au premier volet du
                     paragraphe 1 de l’article 11, au point de le rendre inintelligible. L’idée que
                     le second volet du paragraphe 1 de l’article 11 ne trouverait à s’appliquer
                     que lorsque l’organisation admettrait le demandeur sous une appellation
                     autre que celle d’ERYM est sans fondement aucun. La distinction entre
                     ce qui se passe avant et ce qui advient après l’admission dans les organi‑
                     sations internationales ne tient pas juridiquement, eu égard tant au traité
                     qu’au caractère spécifique de l’OTAN.
                         43. En somme, l’interprétation adoptée par l’arrêt conduirait le dé­
                     fendeur à se neutraliser : ne rien dire, ne rien faire, rester spectateur de
                     l’admission du demandeur et de sa participation aux organisations
                     ­
                     ­internationales, quel que soit son comportement en ce qui concerne le
                      différend qui oppose les deux Etats. De plus, et par ricochet, cette inter‑
                      prétation revient à nier aux autres membres des organisations internatio‑
                      nales auxquelles l’ERYM demande l’adhésion le droit d’être informés des
                      éléments concrets relatifs à l’état des relations de sécurité et de bon voisi‑
                      nage entre leur partenaire, la Grèce, Etat membre de l’organisation de‑
                      puis 1954, et l’ERYM, Etat candidat. Rappelons que le ministre des
                      affaires étrangères du demandeur a été clair en admettant que la position
                      de son pays ne changerait pas et qu’elle consiste en la double formule.

                        44. Le demandeur a avancé que le premier volet du paragraphe 1 de
                     l’article 11 « li[ait] uniquement la Grèce ». Or, ce texte intègre deux droits
                     et obligations qui lient réciproquement les deux Parties. Il énonce que la
                     première Partie ne s’opposera pas, etc., mais qu’il en sera ainsi à condi‑
                     tion que, jusqu’au règlement de la divergence, la seconde Partie se

                     96




5 CIJ1026.indb 188                                                                                     20/06/13 08:42

                     737 	 application d’accord intérimaire (op. diss. roucounas)

                     conforme à l’obligation de se désigner par l’appellation ex‑République
                     yougoslave de Macédoine (ERYM). C’est là, en toute logique, l’équilibre
                     de réciprocité entre les deux Parties. Or, l’interprétation « aseptisée »
                     revient tout simplement à escamoter le sens du second volet du para‑
                     graphe 1. On ne saurait lire l’article 11 comme liant le seul défendeur.

                        45. Les deux volets du premier paragraphe de l’article 11 ont valeur
                     égale : le premier est conditionné par le second. On ne peut isoler la pre‑
                     mière phrase et lui attribuer, de surcroît, un caractère autonome par rap‑
                     port à l’ensemble de l’accord intérimaire. Le premier volet du paragraphe 1
                     de l’article 11 est une disposition contraignante pour le défendeur, mais, en
                     même temps, elle offre au demandeur l’occasion de faire preuve de coopé‑
                     ration et de bonne foi en vue de résoudre la divergence qui oppose les deux
                     Etats. Le premier volet du paragraphe 1 de l’article 11 ne peut donc être
                     dissocié du reste de ce même paragraphe, ni de l’ensemble de l’accord inté‑
                     rimaire, ni encore viser, comme le demandeur l’affirme dans le mémoire, la
                     seule « licéité de l’objection du défendeur, ni plus ni moins » 46 et ce, tou‑
                     jours selon le demandeur, indépendamment « du bien‑fondé ou non de la
                     position adoptée par l’une ou l’autre des Parties dans le cadre des négocia‑
                     tions qui ont lieu en vertu du paragraphe 1 de l’article 5 de l’accord intéri‑
                     maire au sujet du différend relatif au nom du demandeur » 47.
                        46. En application de la résolution 817, la Grèce ne s’est pas opposée
                     à l’admission de l’ERYM à des organes et institutions spécialisées des
                     Nations Unies et, après la conclusion de l’accord intérimaire (de 1995
                     à 2006), le demandeur est devenu membre de plusieurs autres organisa‑
                     tions et institutions internationales, multilatérales et régionales. Chaque
                     fois, le demandeur a adopté le même comportement : tandis que l’organi‑
                     sation internationale ou l’organe concerné l’admettait sous l’appellation
                     d’« ex‑République Yougoslave de Macédoine » (ERYM), une fois admis, il
                     se nommait lui‑même soit « République de Macédoine », soit « Macé‑
                     doine » tout court, et continuait de se désigner ainsi malgré les protesta‑
                     tions des représentants de la Grèce. Dans le cas de l’OTAN, plus
                     précisément, le demandeur a fait acte de candidature en utilisant son nom
                     contesté.
                        47. En ce qui concerne l’admission, il convient en outre de noter que la
                     décision de l’Alliance a été prise suivant la pratique habituelle, après
                     consultation à l’intérieur et à l’extérieur de l’organisation. Les volontés
                     particulières se diluant dans l’acte de l’organisation, il est impossible de
                     dissocier la position de la Grèce en tant que telle de celle de l’organisa‑
                     tion. Le caractère collectif de la décision qui résulte de la consultation
                     ressort aussi de la déclaration du président de la République devant le
                     Parlement du demandeur :
                           « s’agissant de la double formule en tant que compromis pouvant per‑
                           mettre de régler le différend, aucun Etat membre de l’Alliance ou de
                          46 Mémoire de l’ex-République yougoslave de Macédoine, vol. I, par. 1.11.
                          47   Ibid.

                     97




5 CIJ1026.indb 190                                                                                    20/06/13 08:42

                     738 	 application d’accord intérimaire (op. diss. roucounas)

                          l’Union [européenne] ne comprend ni ne soutient notre position. Bien
                          au contraire, tout le monde — y compris nos principaux soutiens et amis
                          — considère que, en défendant cette position, nous faisons obstacle aux
                          négociations ou empêchons qu’elles se poursuivent. Cela nous a été
                          annoncé tout à fait publiquement, clairement et explicitement … De
                          même, personne dans la communauté internationale n’a compris ou ne
                          comprend certains actes que nous avons effectués et mesures que nous
                          avons adoptées au cours des deux dernières années, qui ne nous ont rien
                          apporté et que les Grecs ont exploités contre nous pour justifier leur
                          violation de l’accord intérimaire. Autrement dit, nous avons inutilement
                          perdu la sympathie et le soutien dont nous avions jusque-là bénéficié. » 48
                       48. Cette mise au point (« aucun Etat membre de l’Alliance … ne com‑
                     prend ni ne soutient notre position ») confirme une fois de plus que le
                     demandeur savait que les préoccupations susmentionnées constituaient une
                     position collective de l’Alliance et non une position solitaire de la Grèce.
                       49. Les remarques ci‑après faites au cours de la conférence de presse du
                     23 janvier 2008 par le secrétaire général de l’OTAN, le premier ministre du
                     demandeur et le porte‑parole de l’OTAN sont également significatives.
                       Jaap de Hoop Scheffer (secrétaire général de l’OTAN) :
                             « C’est ainsi que je peux décrire l’ambiance qui a entouré la réu‑
                          nion. Tels sont les points importants. Bien évidemment, l’intégration
                          euro-atlantique demande et exige également des relations de bon voi‑
                          sinage et il est tout à fait évident que les appels à trouver une solu‑
                          tion à la question du nom — ce qui n’est pas l’affaire de l’OTAN
                          — ont été nombreux parmi les participants. Cela relève de M. Nimetz,
                          de l’ambassadeur Nimetz, dans le cadre de l’Organisation des
                          Nations Unies … Cependant, mon rapport ne serait pas complet si
                          j’omettais de rappeler le communiqué des ministres des affaires
                          étrangères de l’OTAN de décembre dernier, dans lequel figure cet
                          argument sur les relations de bon voisinage et la question du nom. »
                       Nikola Gruevski (premier ministre de l’ERYM) :
                             « La discussion avec l’ambassadeur de Grèce a porté sur de nom‑
                          breux points. L’ambassadeur a lui aussi reconnu les progrès réalisés
                          récemment par la Macédoine et, bien évidemment, a souligné les
                          points sur lesquels il sera nécessaire de progresser davantage à l’ave‑
                          nir. Et je ne peux que répéter, bien entendu, que de son point de vue
                          la question du nom mérite d’être soulignée. »
                       James Appathurai (porte‑parole de l’OTAN) :
                            « Le nom doit être changé … tout compromis passe par un chan‑
                          gement du nom. »

                       48 Déclaration précitée du président de la République Branko Crvenkovski au Parle‑

                     ment de l’ERYM, le 3 novembre 2008. Contre-mémoire de la Grèce, vol. II, partie B,
                     annexe 104.

                     98




5 CIJ1026.indb 192                                                                                          20/06/13 08:42

                     739 	 application d’accord intérimaire (op. diss. roucounas)

                     Nikola Gruevski (premier ministre) :
                                 « A ce propos, nous avons l’impression que, lorsque la Grèce parle
                               de compromis, elle prône en fait un changement du nom et nous
                               pensons qu’il peut y avoir une meilleure approche pour régler cette
                               question. » 49
                        50. Si l’on considère l’article 11 dans son ensemble, et non de manière
                     morcelée, alors l’alternative « objection » ou non‑« objection » devient un
                     faux dilemme. L’OTAN a ses propres procédures, fondées à tous égards sur
                     le consensus de ses Etats membres. Les responsables de l’organisation ont
                     répété que celle‑ci ne connaissait pas le veto. Le communiqué du sommet
                     de Bucarest du 3 avril 2008, en son paragraphe 20, indique notamment :
                                  « Dans le cadre des Nations Unies, de nombreux acteurs se sont
                               employés activement au règlement de la question du nom, mais l’Al‑
                               liance a noté avec regret que ces pourparlers n’avaient pas abouti.
                               C’est pourquoi nous sommes convenus qu’une invitation serait faite
                               à l’ex‑République yougoslave de Macédoine dès qu’une solution mu‑
                               tuellement acceptable aura été trouvée à la question du nom. Nous
                               souhaitons vivement voir les négociations reprendre sans délai et
                               comptons bien qu’elles seront menées à bonne fin dès que possible. » 50
                        51. L’organisation a donc laissé l’invitation ouverte, pour autant que la
                     question du nom soit résolue. Il est dès lors permis de se demander comment,
                     en faisant droit à l’argumentation du demandeur, qui n’a fait aucun pas vers
                     ce règlement de la divergence sur le nom, la Cour contribuerait à ouvrir la
                     voie à la participation de ce dernier à l’OTAN. Elle a à juste titre rejeté la
                     demande de réparation de l’ERYM (point 3 du dispositif du présent arrêt).
                        52. Un Etat, à moins d’avoir des visées sur d’autres pays, protège son
                     identité en se distinguant des autres. En ce qui concerne l’OTAN, l’adop‑
                     tion par chaque Etat membre d’un nom unique protège l’unité de l’Al‑
                     liance et épargne aux membres des forces armées de vaines confusions ou
                     des conflits d’identité, non seulement lorsqu’ils participent à des missions
                     de maintien de la paix, mais surtout dans des circonstances de guerre
                     et d’application des « règles d’engagement » 51, où la confiance entre les
                     membres des forces armées des Etats participants est impérative. On l’a
                     déjà souligné, l’OTAN n’est pas une organisation intergouvernementale

                          49   Contre-mémoire de la Grèce, vol. II, partie A, annexe 26.
                          50 Déclaration du sommet de Bucarest, 3 avril 2008, par. 20.
                         51 J’ai fait personnellement l’expérience de l’impératif d’unité à l’OTAN dans les années

                     qui ont suivi l’adoption du premier protocole additionnel de 1977 aux conventions de
                     Genève de 1949, lorsqu’un article de Bernhard Graefrath, « Zum Anwendungsbereich der
                     Ergänzungsprotokolle zu den Genfer Abkommen vom 12 August 1949 », publié dans la
                     revue Staat und Recht, vol. 29 (1980), p. 133 et suiv., a déclenché une discussion au sein
                     de l’Alliance sur la portée du paragraphe 3 de l’article 35 de ce protocole à l’égard de
                     l’utilisation de l’arme nucléaire, ainsi que sur l’étendue du champ d’application de ce para‑
                     graphe aux Etats membres de l’Alliance, parties et non parties au protocole. L’Alliance
                     s’est exprimée d’une seule voix sur ce sujet.

                     99




5 CIJ1026.indb 194                                                                                                   20/06/13 08:42

                     740 	 application d’accord intérimaire (op. diss. roucounas)

                     parmi tant d’autres. C’est une alliance militaire et sa nature spécifique
                     pèse lourdement sur les relations mutuelles entre ses Etats membres.


                            VII. La portée des obligations assumées par les Parties

                        53. La lecture faite par la Cour de l’expression « ne s’opposera pas »
                     constitue un empiètement sur les compétences internationales évidentes
                     du défendeur. C’est là une raison supplémentaire pour redire que l’ar‑
                     ticle 11 doit être interprété dans son ensemble, et non de façon fragmen‑
                     taire. Une lecture équilibrée de l’article 11 n’aurait porté atteinte ni à la
                     souveraineté ni aux compétences de qui que ce soit. Elle aurait en outre
                     permis à la Cour de constater que rien n’empêchait, juridiquement ou
                     politiquement, le défendeur de faire connaître publiquement (ce qui
                     implique que le demandeur en était averti) les raisons pour lesquelles l’at‑
                     titude délibérée du demandeur violait selon lui l’accord intérimaire et ne
                     remplissait pas les conditions de l’article 10 du traité de l’OTAN, malgré
                     les exhortations réitérées des organes de l’Alliance à régler le différend sur
                     le nom. Les avertissements du Conseil de l’Atlantique Nord et des autres
                     responsables de l’organisation à l’endroit du demandeur n’ont rien changé
                     à la feuille de route qu’il a unilatéralement établie, ce qui confirme son
                     intention de ne pas modifier son comportement. Le demandeur tente ainsi
                     de faire accroire l’idée que, quel que soit son comportement, le défendeur
                     ne devrait pas s’opposer à sa candidature.


                             VIII. La « pratique de l’organisation », les violations
                                de la résolution 817 et de l’accord intérimaire
                                       et les protestations du défendeur

                        54. L’arrêt mentionne plusieurs fois la pratique « de » l’organisation.
                     Or, il devrait s’agir de la pratique « au sein de » l’organisation, c’est‑à‑dire
                     non seulement du comportement des organes et autres composantes de
                     celle‑ci mais aussi des Etats membres. Par ailleurs, la Cour affiche une
                     prédilection particulière, difficilement explicable, pour la résolution 817.
                     Quoi qu’il en soit, la résolution 817 n’est intégrée dans l’article 5 de l’ac‑
                     cord intérimaire que dans la mesure où elle évoque « la différence sur le
                     nom ». Ainsi, indépendamment de la résolution 817, qui le lie évidemment
                     au sein des Nations Unies, le demandeur est de surplus lié par cette même
                     obligation de n’employer que le nom d’ERYM dans toutes les autres orga‑
                     nisations internationales auxquelles il participe ou participera à l’avenir,
                     jusqu’au règlement d’un commun accord de la question du nom définitif.

                        55. Il va sans dire que la « pratique » sous‑entend le commun accord,
                     sans quoi il ne peut y avoir « pratique ». Alors qu’il n’y est fait allusion
                     dans l’arrêt que de manière éparse, tous ceux qui, depuis 1991, fréquentent
                     les organisations internationales connaissent les interminables contesta‑

                     100




5 CIJ1026.indb 196                                                                                      20/06/13 08:42

                     741 	 application d’accord intérimaire (op. diss. roucounas)

                     tions, écrites et orales, entre les représentants des Parties au sujet du nom,
                     ainsi que l’opposition régulière et réitérée de la Grèce quant à l’emploi
                     par le demandeur de son nom constitutionnel.
                        56. La protestation internationale est une institution juridique du droit
                     coutumier par laquelle un sujet du droit international s’oppose à un acte
                     formel ou au comportement d’un autre sujet qu’il considère comme
                     contraire au droit international 52. La protestation acquiert davantage de
                     force lorsqu’elle s’oppose à un acte ou à un comportement contraire aux
                     obligations internationales de l’autre sujet de droit international. Elle a
                     pour effet de préserver les droits du sujet qui proteste et de mettre en
                     exergue le caractère illicite attribué à l’acte formel ou au comportement en
                     cause. Elle s’affermit davantage et devient incontestable par sa répétition.
                        57. Le caractère juridique et les effets de la protestation sont confirmés
                     de longue date par la jurisprudence internationale. Dans la sentence arbi‑
                     trale Chamizal (1911) ainsi que dans les décisions rendues par la Cour
                     permanente et la présente Cour dans les affaires Jaworzina (1923), Inter‑
                     prétation des traités de paix (1950), Pêcheries (1951), Minquiers et Ecré‑
                     hous (1953), Plateau continental (1982), Activités militaires et paramilitaires
                     au Nicaragua et contre celui-ci (1984), Différend frontalier terrestre, insu‑
                     laire et maritime (1992), Frontière terrestre et maritime entre le Cameroun
                     et le Nigéria (2002) et Certaines questions concernant l’entraide judiciaire
                     en matière pénale (2008), il a ainsi été tenu compte soit des protestations
                     effectivement émises par l’une ou par les deux Parties au différend, soit de
                     l’absence de protestation à l’égard d’un acte ou d’une situation donné.
                     Jamais la plus haute juridiction mondiale n’avait dénombré les protesta‑
                     tions en question pour se prononcer sur leur effet juridique. Or, dans le
                     présent arrêt, elle considère que huit (8) protestations sont insuffisantes,
                     tout en contestant d’ailleurs les nombreuses autres protestations émises
                     par la Grèce contre l’utilisation par l’ERYM de son nom constitutionnel
                     au sein des organisations internationales dans la période allant de la
                     conclusion de l’accord intérimaire à la procédure d’admission du deman‑
                     deur à l’OTAN. En introduisant ainsi un élément quantitatif aux fins
                     d’apprécier la qualité juridique d’un acte international, la Cour porte
                     atteinte à l’institution même de la protestation internationale 53.
                        58. Je ne parviens pas non plus à comprendre pourquoi la Cour ne se
                     satisfait pas des protestations répétées de la Grèce contre l’emploi par le
                     demandeur d’un nom autre qu’ERYM au sein des organisations internatio‑
                     nales, mais aussi contre d’autres violations de l’accord qui sont toutes liées,
                     directement ou indirectement, à la question du nom. Je me suis livré à un

                        52 Voir E. Suy, Les actes juridiques unilatéraux en droit international public, Paris,

                     LGDJ, 1962, p. 79 ; Ch. Eick, « Protest », Max Planck Encyclopedia of Public International
                     Law (visité le 29 septembre 2011).
                        53 Il est vrai que, dans son avis consultatif sur la Réparation de dommages subis au

                     service des Nations Unies (avis consultatif, C.I.J. Recueil 1949, p. 185), la Cour avait
                     invoqué un élément quantitatif, à savoir « cinquante Etats », mais cette expression n’avait
                     pas d’incidence juridique sur la création par les Etats d’une organisation possédant une
                     personnalité internationale objective.

                     101




5 CIJ1026.indb 198                                                                                                 20/06/13 08:42

                     742 	 application d’accord intérimaire (op. diss. roucounas)

                     décompte provisoire, sur la seule base des documents produits par le défen‑
                     deur, décompte qui m’a permis de recenser quelque 85 protestations de sa
                     part 54. Dans sa recherche d’un acquiescement supposé du défendeur à ce que
                     le demandeur se désigne par son nom constitutionnel au sein de l’Organisa‑
                     tion des Nations Unies, l’arrêt invoque un document interne (un non‑paper)
                     et une lettre du représentant du défendeur adressée au Secrétaire général,
                     tous deux datant de 1993 55. Or, le document interne (non‑paper) porte sur
                     les arrangements techniques pour la participation de l’ERYM aux activités
                     quotidiennes des Nations Unies, tandis que la question du nom est mention‑
                     née dans la lettre du ministre des affaires étrangères du défendeur dans la
                     toute première phrase qui suit la formule introductive, le corps du texte énu‑
                     mérant certaines autres mesures que le demandeur était appelé à prendre.


                                                       IX. Le bon voisinage

                        59. Sur le plan juridique, la notion de bon voisinage ne constitue pas
                     un apport majeur dans le domaine des relations internationales. Un
                     auteur ayant consacré une monographie à ce sujet précise qu’« il est dans
                     l’intérêt de l’Etat de respecter les obligations générales à l’égard des autres
                     Etats, car chaque obligation suppose le droit de prétendre la réciprocité
                     de la part de l’autre partie » 56. Une distinction est faite entre le principe de
                     voisinage et le principe de bon voisinage, distinction dont les contours ne
                     sont pas toujours clairement définis. Il s’agit néanmoins dans les deux cas
                     de notions évolutives et, dès lors que le bon voisinage est mentionné dans
                     un traité international, il devient un principe juridique, lu conjointement
                     avec les principes fondamentaux énoncés par la Charte des Nations Unies,
                     parmi lesquels celui de la bonne foi occupe une place de choix. J’ajouterai
                     que, quoique ce principe s’applique normalement au champ politique, les
                     commentaires de la Charte des Nations Unies attribuent habituellement
                     au bon voisinage un sens juridique, à savoir la protection des intérêts
                     légitimes entre pays voisins. Il convient en outre de préciser que le prin‑
                     cipe de bon voisinage ne lie pas les seuls Etats. Dans la mesure où son
                     inobservation risque de porter atteinte à l’action des organes de la com‑
                     munauté internationale, il lie également les organisations internationales,
                     qui doivent veiller à son respect. En ce qui concerne le bon voisinage (qui
                     lie à sept endroits de l’accord intérimaire 57, et pour cause, les Parties), son

                        54 Protestations dans les organisations internationales : contre-mémoire de la Grèce,

                     vol. II, partie A, annexes 2, 3, 6, 11, 12 ; partie B, annexe 146 ; duplique de la Grèce, vol. II,
                     annexes 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 18, 19, 20, 22, 23, 24, 25, 26, 27, 28, 29,
                     30, 31, 32, 33, 35, 36, 37, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 59 et 60. Total : 50.
                        Protestations à l’ERYM : contre-mémoire de la Grèce, vol. II, partie A, annexes 40, 41,
                     43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 55, 56, 57, 58, 59, 60, 61, 63, 65, 66, 67, 70, 71, 72,
                     73, 74, 75, 76, 77, 79 et 80 ; duplique de la Grèce, vol. II, annexe 63. Total : 35.
                        55 Mémoire de l’ex-République yougoslave de Macédoine, vol. II, annexe 30.
                        56 I. Pop, Voisinage et bon voisinage en droit international, Paris, Pedone, 1980, p. 333.
                        57 Articles 2, 3, 4, 6, 7, 9 et 10.



                     102




5 CIJ1026.indb 200                                                                                                          20/06/13 08:42

                     743 	 application d’accord intérimaire (op. diss. roucounas)

                     importance ressort a contrario du constat fait par la Cour dans l’affaire
                     des Plates‑formes pétrolières, où elle a indiqué que « l’objet et le but du
                     traité de 1955 n’étaient pas d’organiser les relations pacifiques et amicales
                     entre les deux Etats de manière générale » (Plates‑formes pétrolières (Répu­
                     blique islamique d’Iran c. Etats‑Unis d’Amérique), exception préliminaire,
                     arrêt, C.I.J. Recueil 1996 (II), p. 814, par. 28). Or, l’objet et le but de
                     l’accord intérimaire sont précisément d’organiser les relations pacifiques
                     entre les Parties, et c’est pour cela qu’il a été prévu que le demandeur
                     porterait provisoirement et à toutes fins utiles le nom d’ERYM au sein de
                     l’organisation internationale, jusqu’au règlement négocié de la divergence.
                        60. Fait notable, la question du bon voisinage a été ravivée dans les
                     années 1980 dans les Balkans par la Roumanie, appuyée notamment par
                     la Yougoslavie 58. Par ailleurs, ce n’est pas un hasard si les deux résolu‑
                     tions du Conseil de sécurité, l’accord intérimaire et les communiqués de
                     l’OTAN mentionnent tous le bon voisinage. Ce n’est pas un hasard non
                     plus si les articles 2, 3, 4, 6, 7, 9 et 10 de l’accord contiennent des préci‑
                     sions à cet égard et, pour la plupart, visent le demandeur. Il convient de
                     rappeler que, immédiatement après l’accession de l’ERYM à l’indépen‑
                     dance en 1991, sa Constitution, son drapeau national, ainsi qu’une ava‑
                     lanche d’actions et de déclarations de la part de ses autorités et d’éléments
                     non gouvernementaux, ont déclenché une vague d’hostilité envers la
                     Grèce, hostilité exprimée aussi par les ténors de l’irrédentisme et par des
                     revendications touchant au patrimoine historique et culturel grec. Les
                     protestations réitérées de la Grèce dans les années 1991, 1993 et 1995 ont
                     obligé le nouvel Etat à modifier sa Constitution et à changer son drapeau
                     national pour que n’y figure pas le soleil de Vergina (Vergina, capitale de
                     la Macédoine classique, se trouve en Grèce et fait partie du territoire grec
                     depuis 1913), et ses autorités à prendre d’autres mesures jugées néces‑
                     saires pour que la Grèce le reconnaisse. Les provocations se poursuivent
                     néanmoins sous diverses formes : récriminations quant aux frontières géo‑
                     graphiques et ethniques de l’ERYM, qui s’étendraient au‑delà de ses fron‑
                     tières politiques, manuels scolaires, cartes géographiques, encyclopédies
                     officielles et discours inopportuns 59.


                                       X. Les droits et obligations à l’égard
                                            des tiers selon l’article 22

                        61. L’article 22 est ainsi libellé : « Le présent accord n’est dirigé contre
                     aucun autre Etat ou entité et il ne porte pas atteinte aux droits et aux
                     devoirs découlant d’accords bilatéraux et multilatéraux déjà en vigueur
                     que les parties ont conclus avec d’autres Etats ou organisations interna‑
                     tionales. » L’article 8 du traité de l’Atlantique Nord prévoit, quant à lui,

                        58 S. Sucharitkul, « The Principles of Good‑Neighbourliness in International Law »,

                     Jugoslovenska revija za međunarodno pravo, vol. 43, 1996, p. 395 et suiv., p. 399.
                        59 Contre‑mémoire de la Grèce, vol. II, partie B, annexes 81 et suiv.



                     103




5 CIJ1026.indb 202                                                                                            20/06/13 08:42

                     744 	 application d’accord intérimaire (op. diss. roucounas)

                     que : « Chacune des parties déclare qu’aucun des engagements internatio‑
                     naux en vigueur entre Etats n’est en contradiction avec les dispositions du
                     présent traité et assume l’obligation de ne souscrire aucun engagement en
                     contradiction avec le traité. » Je rappellerai que la Cour n’est pas compé‑
                     tente pour interpréter cet article.
                        62. L’article 22 ne contient aucune « clause usuelle ». La preuve en est
                     que, lorsqu’un traité contient pareille sauvegarde, son libellé diffère selon
                     l’objectif visé par les parties 60. L’article 22 répond au souci exprimé par
                     ceux qui étudient le droit des traités et qui, se rendant compte des difficul‑
                     tés d’interprétation et des incertitudes que crée le silence des accords
                     internationaux sur le rapport entre ceux‑ci et d’autres traités antérieurs
                     ou postérieurs, invitent les rédacteurs de ces instruments à veiller à intro‑
                     duire des dispositions spécifiques à cet égard, afin d’éviter tout doute pou‑
                     vant découler de l’interprétation de l’article 30 de la convention de Vienne
                     sur le droit des traités 61. Dans le cas présent, la disposition pertinente est
                     l’article 30, paragraphe 2, aux termes duquel, « lorsqu’un traité précise
                     qu’il est subordonné à un traité antérieur ou postérieur ou qu’il ne doit
                     pas être considéré comme incompatible avec ce traité, les dispositions de
                     celui‑ci l’emportent ».
                        63. Des dispositions telles que celles de l’article 22 sont destinées à cou‑
                     vrir l’ensemble du traité dans lequel elles sont insérées. Cet article s’ap‑
                     plique donc à l’accord dans son intégralité, et notamment à l’article 11,
                     paragraphe 1. L’OTAN est bel et bien une organisation internationale
                     visée à l’article 22, et cet article devra donc être lu conjointement avec
                     l’article 8 du traité de l’Atlantique Nord, qui exclut la possibilité pour un
                     Etat membre de renoncer à ses droits et devoirs envers l’Alliance. De sur‑
                     croît, les deux Parties, en insérant l’article 22 dans l’accord intérimaire,
                     étaient censées connaître son champ d’application au regard de la nature
                     spécifique — militaire et de défense — du traité constitutif de l’OTAN.
                        64. A l’appui de son interprétation de la portée de l’article 22 — qui
                     diffère de ce qui précède —, la Cour invoque dans l’arrêt une jurispru‑
                     dence de la Cour de l’Union européenne (paragraphe 109 du présent
                     arrêt). Je me demande quel est le poids de cette affirmation. Car il est bien
                     connu que les organes de l’Union européenne vont régulièrement au‑delà
                     du phénomène de la « fragmentation » en se distinguant du droit interna‑
                     tional général. De plus, la Commission européenne ne cesse de souligner
                     que « la pratique judiciaire » de l’Union interprète généralement « son
                     droit interne » comme « étant distinct du droit international » 62.

                        60 Voir différents exemples dans E. Roucounas, « Engagements parallèles et contradic‑

                     toires », RCADI, t. 206 (1987), p. 90‑92.
                        61 Voir sir I. Sinclair, « Problèmes découlant d’une succession de conventions de codifi‑

                     cation du droit international sur un même sujet », rapport provisoire, Annuaire de l’Institut
                     de droit international, session de Lisbonne, vol. 66-I (1995), p. 195‑214, p. 207.
                        62 Nations Unies, Assemblée générale, A/CN.4/637, 14 février 2011, Commission du

                     droit international, soixante‑troisième session, « La responsabilité des organisations inter‑
                     nationales. Commentaires et observations des organisations internationales », p. 20, par. 1.

                     104




5 CIJ1026.indb 204                                                                                                   20/06/13 08:42

                     745 	 application d’accord intérimaire (op. diss. roucounas)

                        65. Le fait que l’accord intérimaire contient également des dispositions
                     relatives à l’Union européenne s’explique non seulement par le caractère
                     sui generis de celle‑ci (organisation internationale au sens classique ou
                     non), mais surtout par l’intégration économique et commerciale que la
                     participation à l’Union implique pour ses Etats membres et par le fait que
                     les questions concernées relèvent de la compétence de l’Union. Par ail‑
                     leurs, le traité de Rome de 1957, tel que modifié, prévoit des mécanismes
                     procéduraux en cas d’incompatibilité avec des obligations envers des tiers,
                     tandis que l’accord intérimaire, comme d’ailleurs les traités qui contiennent
                     des dispositions semblables à l’article 22, ne prévoit pas de mécanisme
                     procédural pour lever ces incompatibilités.


                                        XI. L’invocation, à titre subsidiaire,
                                     de l’exceptio non adimpleti contractus

                        66. Les locutions latines ne sont pas toujours bien considérées. L’excep‑
                     tio exprime cependant un principe si juste et si équitable (Prises d’eau à la
                     Meuse, arrêt, 1937, C.P.J.I. série A/B no 70, opinion dissidente du
                     juge Anzilotti, p. 50 ; ibid., opinion dissidente du juge Hudson, p. 75‑78)
                     qu’on le retrouve d’une façon ou d’une autre dans tous les systèmes juri‑
                     diques. C’est le corollaire de la réciprocité et des accords synallagmatiques.
                     Il s’ensuit que l’article 60 de la convention de Vienne sur le droit des traités
                     n’est pas l’expression exclusive de l’exceptio. L’exception opposée au non‑
                     accomplissement de la prestation due est un principe général du droit,
                     l’un de ceux que consacre l’alinéa c) du paragraphe 1 de l’article 38 du
                     Statut de la Cour. Or, comme la Cour l’a jugé dans l’affaire des Activités
                     militaires et paramilitaires au Nicaragua et contre celui‑ci, le droit interna‑
                     tional général et le droit conventionnel se recouvrent toujours. L’article 60
                     n’exclut pas le droit, pour la partie lésée, d’invoquer l’exceptio. En particu‑
                     lier, il ne prévoit pas tous les cas de figure où la partie lésée réagit à l’inob‑
                     servation, par l’autre partie contractante, de ses engagements. Il est vrai
                     que la Cour 63 n’a pas eu à se prononcer en détail sur cette question. Sur
                     une période de plusieurs décennies, des références y ont cependant été
                     faites, non seulement dans les opinions des juges Dionisio Anzilotti (maître
                     à qui on rendrait hommage en rappelant qu’il avait une conception péda‑
                     gogique du juge international) et Hudson devant la Cour permanente,
                     mais aussi dans celles des juges de Castro et Schwebel devant la présente
                     Cour (Prises d’eau à la Meuse, arrêt, 1937, C.P.J.I. série A/B no 70, opi‑
                     nion dissidente du juge Hudson, p. 77 ; Conséquences juridiques pour les
                     Etats de la présence continue de l’Afrique du Sud en Namibie (Sud‑Ouest
                     africain) nonobstant la résolution 276 (1970) du Conseil de sécurité, avis
                     consultatif, C.I.J. Recueil 1971, opinion individuelle du juge de Castro,
                     p. 213 ; Appel concernant la compétence du Conseil de l’OACI (Inde

                        63 Voir cependant les remarques de W. Jenks concernant la CPJI, dans The Prospects of

                     International Adjudication, 1964, p. 326, note 30.

                     105




5 CIJ1026.indb 206                                                                                              20/06/13 08:42

                     746 	 application d’accord intérimaire (op. diss. roucounas)

                     c. Pakistan), arrêt, C.I.J. Recueil 1972, opinion individuelle du juge de Cas‑
                     tro, p. 129 ; Activités militaires et paramilitaires au Nicaragua et contre
                     celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil
                     1986, opinion dissidente du juge Schwebel, p. 380).
                        67. En ce qui concerne plus précisément l’alinéa b) du paragraphe 3 de
                     l’article 60 de la convention de Vienne sur le droit des traités, Paul Reuter,
                     présent à la conférence de Vienne de 1968‑1969 et rapporteur spécial de la
                     Commission du droit international pour le droit des traités entre Etats et
                     organisations internationales, a précisé que, lors de la rédaction de cette
                     disposition, le terme « ou » (par opposition à « et ») entre les mots « objet »
                     et « but » avait été choisi pour donner à la partie qui se prétend lésée une
                     plus grande marge d’action 64. Pendant seize ans, la Grèce a réagi avec
                     modération (mildly) aux pratiques du demandeur et, face à la candidature
                     de celui‑ci à l’OTAN, n’a procédé à aucune suspension ou dénonciation de
                     l’accord en tant que tel. Ce faisant, elle a fait connaître largement sa posi‑
                     tion, sans pour autant invoquer des articles précis de l’accord intérimaire.
                     Le formalisme aveugle ne saurait nous faire retourner à l’Antiquité
                     romaine, où certains gestes rituels déterminaient exactement les droits et
                     obligations des parties. Il conviendrait cependant de ne pas perdre de vue
                     le libellé du paragraphe 5 de l’article 65 de la convention de Vienne sur le
                     droit des traités, qui prévoit que, « [s]ans préjudice de l’article 45, le fait
                     qu’un Etat n’ait pas adressé la notification prescrite au paragraphe 1 ne
                     l’empêche pas de faire cette notification en réponse à une autre partie qui
                     demande l’exécution du traité ou qui allègue sa violation ».


                                                    XII. Les contre‑mesures

                        68. A titre également subsidiaire, le défendeur invoque les contre‑­
                     mesures en tant que circonstance excluant l’illicéité. On sait que ladite cir‑
                     constance a fait l’objet d’une codification, assortie de certains aspects de
                     développement progressif du droit international, dans les articles de la CDI
                     sur la « responsabilité de l’Etat pour fait internationalement illicite » 65. Se
                     référant à la fonction des circonstances excluant l’illicéité, la CDI a observé
                     que l’invocation d’une telle circonstance n’avait pas pour effet « d’annuler
                     ou d’éteindre l’obligation » sous‑jacente. Les circonstances excluant l’illi‑
                     céité « constituent plutôt un fait justificatif ou une excuse de l’inexécu‑
                     tion » ; elles « jouent plus comme un bouclier que comme une épée » 66.
                        69. Ainsi que la Cour l’a relevé à diverses reprises, l’adoption de
                     contre‑mesures suppose, tout d’abord, l’existence préalable d’un fait

                        64 P. Reuter, « Solidarité et divisibilité des engagements conventionnels », dans Y. Din­stein

                     et M. Tabory (dir. publ.), International Law at a Time of Perplexity. Essays in Honour of
                     Shabtai Rosenne, Dordrecht, 1989, p. 623‑634, p. 628, note 9.
                        65 Voir rapport de la CDI, cinquante‑troisième session, Nations Unies, doc. A/56/10,

                     art. 22 et art. 49‑54.
                        66 Op. cit. supra note 65, p. 71.



                     106




5 CIJ1026.indb 208                                                                                                       20/06/13 08:42

                     747 	 application d’accord intérimaire (op. diss. roucounas)

                     internationalement illicite (voir notamment Personnel diplomatique et
                     consulaire des Etats‑Unis à Téhéran (Etats‑Unis d’Amérique c. Iran),
                     arrêt, C.I.J. Recueil 1980, p. 27‑28, par. 53 ; Activités militaires et para­
                     militaires au Nicaragua et contre celui‑ci (Nicaragua c. Etats‑Unis
                     d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 106, par. 201 ; Projet
                     Gabčíkovo‑Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997,
                     p. 55‑56, par. 83). Le défendeur invoque à cet égard une série de viola‑
                     tions par l’ERYM de l’accord intérimaire et tout particulièrement des
                     violations des articles 5, 6, 7 et 11 de cet accord, survenues avant le som‑
                     met de Bucarest. Il a donc rempli les conditions formelles pour la mise en
                     œuvre des contre‑mesures.
                        70. Par ailleurs, ainsi que la CDI l’a précisé,
                               « Les contre‑mesures sont limitées à l’inexécution temporaire
                            d’obligations internationales de l’Etat prenant les mesures envers
                            l’Etat responsable. Les contre‑mesures doivent, autant que possible,
                            être prises d’une manière qui permette la reprise de l’exécution de
                            l’obligation en question. » 67
                        71. La Cour a réaffirmé le principe de la réversibilité des contre‑­
                     mesures en l’affaire Gabčíkovo‑Nagymaros. Selon elle, une contre‑mesure
                     « doit avoir pour but d’inciter l’Etat auteur du fait illicite à exécuter les
                     obligations qui lui incombent en droit international, et … la mesure doit
                     partant être réversible » (voir Projet Gabčíkovo‑Nagymaros (Hongrie/­
                     Slovaquie), arrêt, C.I.J. Recueil 1997, p. 56‑57, par. 87). En l’espèce, et
                     à supposer que l’attitude du défendeur au sujet de l’admission du deman‑
                     deur à l’OTAN constitue une contre‑mesure, celle‑ci est, par nature,
                     réversible à tout moment.
                        72. Pour ce qui est des conditions procédurales régissant le recours à
                     des contre‑mesures, la CDI a proposé une disposition qui constitue un
                     mélange de codification et de développement progressif du droit interna‑
                     tional. Le paragraphe 1 de l’article 52 du projet sur la responsabilité de
                     l’Etat prévoit ainsi que, « [a]vant de prendre des contre‑mesures, l’Etat
                     lésé doit : a) [d]emander à l’Etat responsable … de s’acquitter [de ses]
                     obligations ». A cette première condition, la CDI en ajoute une autre, sui‑
                     vant laquelle l’Etat lésé doit « [n]otifier à l’Etat responsable toute décision
                     de prendre des contre‑mesures et offrir de négocier avec cet Etat » (art. 52,
                     par. 1, al. b)). On relèvera à cet égard que c’est la tentative de régler le
                     différend à l’amiable — et non l’épuisement des négociations — qui est
                     requise par le droit coutumier. En revanche, la coutume internationale ne
                     paraît pas exiger que soit notifiée la décision d’adopter des contre‑­
                     mesures. Encore faut‑il souligner que ni la Cour ni la CDI n’ont précisé
                     la forme exacte des démarches à effectuer avant l’adoption des contre‑­
                     mesures. Cette imprécision correspond au droit coutumier, qui se caracté‑
                     rise par une flexibilité certaine en la matière.


                       67   Op. cit. supra note 65, art. 49, par. 2 et 3, p. 58.

                     107




5 CIJ1026.indb 210                                                                                     20/06/13 08:42

                     748 	 application d’accord intérimaire (op. diss. roucounas)

                        73. Reste la condition de fond régissant l’adoption de contre‑mesures, à
                     savoir la proportionnalité. Le principe en question a été accepté de longue
                     date dans la pratique étatique et dans la jurisprudence. Sa formulation
                     positive a été consacrée par la Cour, d’abord dans l’affaire des Activités
                     militaires et paramilitaires au Nicaragua et contre celui‑ci ((Nicaragua
                     c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 127, par. 249 ;
                     voir également l’avis consultatif sur la Licéité de la menace ou de l’emploi
                     d’armes nucléaires, C.I.J. Recueil 1996, par. 41 et suiv., concernant l’appli‑
                     cation du principe de proportionnalité en matière de légitime défense),
                     puis dans l’affaire Gabčíkovo‑Nagymaros ; l’article 51 du texte de la CDI
                     sur la responsabilité de l’Etat dispose que « [l]es contre‑mesures doivent
                     être proportionnelles au préjudice subi, compte tenu de la gravité du fait
                     internationalement illicite et des droits en cause ».
                        74. Dans ses écritures et plaidoiries, le demandeur ne répond pas,
                     répond par des généralités ou encore de façon sélective aux cas concrets
                     de violation de l’accord intérimaire dont le défendeur tire grief 68. Quel
                     que soit l’état actuel du droit international relatif aux contre‑mesures, la
                     mesure adoptée par le défendeur satisfait à la condition de la proportion‑
                     nalité si l’on tient compte de l’ensemble du préjudice à raison des viola‑
                     tions des articles 5, 6, 7 et 11 de l’accord intérimaire. Or, en appréciant ces
                     violations, la Cour omet de se pencher sur le fond des problèmes.

                       75. Enfin, nombre de lecteurs de l’arrêt se demanderont certainement
                     par quelle méthode — déductive ou inductive — la Cour est parvenue à
                     ses conclusions.

                                                                     (Signé) Emmanuel Roucounas.




                         68 Voir les protestations de la Grèce dans son contre-mémoire, annexes, vol. II, partie

                     A, annexe 62 ; partie B, annexes 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95,
                     96, 97, 98, 99, 100, 101, 102, 109, 118 et 124. Total : 26. Le demandeur répond au sujet de
                     violations du droit diplomatique et consulaire, mais non pas à celles qui concernent les
                     livres scolaires, les cartes géographiques, les encyclopédies officielles.

                     108




5 CIJ1026.indb 212                                                                                                  20/06/13 08:42

